             Case 2:21-mj-03564-DUTY Document 2 Filed 08/02/21 Page 1 of 1 Page ID #:2

Submit this form bye-mail to:                                                                              ~=l~ED
(:rintlntukeCuurllloca-LA(+'::ud.uv:uuriS.Lt~~. For Los Angeles criminal duly.
t:riminiukrCouriDc~c+-SAC~•:ac~.usruuris. ~u~~ For Santa Ana criminal duty.

l:rimintakcCuurtUoc~-RS(~~.urJ.usawrl_~o~~ For Riverside iriminal dut}'.                            2Q21 ALG -2 PFi l2~ 2~
                                                   UNITED STATES DISTRICT COURT                               ~''~"''`''' ' `~:J~t
                                                CENTRAL DISTRICT OF CALIFORNIA                            lGS ~NG~`LE~

                                                                                   NUMBER:
UNITED STATES OF AMERICA
                      v                                         PLAIN'T'IFF
                                                                                                         20-9254-001 MJ


Terra Gene Webster                                                                     REPORT COMMENCING CRIMINAL
                                                                                                         ACTION
 USMS#                                                       DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT'                                                                   ':r ~`~     ~ o

All areas must be completed. Any area not applicable ur unknown should indicate "N/A".
                                                                                                                                           4
 1• The defendant was arrested in this district on 7/30/2()21                          at 1100      ❑x AM ❑ PM
     or
     The defendant was arrested in the Central                   District of     California      on 07/30/20    at 1100       ❑x AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
     any other preliminary proceeding:                ~ Yes          ❑x Nn

3. Defendant is in U.S. Mac•shals Service lock-up (in this court building):                       ~ Yes        ❑x No

4. Charges under which defendant has been booked:

     18 U.S.C. 44 1591(a), 1591(6)(1) and 2423(a)

S. Offense charged is a:             Qx Felony          ❑Minor Offense               ❑Petty Offense            ❑Other Misdemeanor

6. Interpreter Required              Q No        ❑Yes           Language:

7. Year of Birth: 2002

8. Defendant has retained counsel:                    ❑x No
     ❑ Yes          Name:                                                              Phone Number:

9• Name of Pretrial Services Officer notified: No

10. Remarks (if any): N/A

11. Name: Dwight Min                                                     (please print)

12. Office Phone Number:56223.36134                                                       13. Agency: Homeland Security Investiga~

14. Signature:                                                                            15. Date: 07/30/2021

CR-64 (09/20)                                                                                 L ACTION
